                Case 2:20-cv-00056-RAJ Document 10 Filed 10/14/20 Page 1 of 4




 1                                                   HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
10         NORTHWEST ADMINISTRATORS
11         INC.,                                        CASE NO. C20-00056-RAJ

12                             Plaintiff,               ORDER
13                  v.
14
           CY EXPO LLC, a Nevada limited
15         liability company,
16                             Defendant.
17
18                                 I.       INTRODUCTION
19         This matter comes before the Court on Plaintiff’s motion for default judgment.
20 Dkt. # 8. Having reviewed the record, the Court GRANTS the motion and directs the
21 clerk to enter default judgment as directed at the conclusion of this order.
22                                  II.     BACKGROUND
23         On January 13, 2020, Plaintiff Northwest Administrators, Inc., the authorized
24 administrative agent for and assignee of the Western Conference of Teamsters Pension
25 Trust Fund (“Trust”), filed this action to collect contributions, liquidated damages,
26 interest, and all attorney’s fees and costs related to Defendant CY Expo LLC
27


     ORDER- 1
                Case 2:20-cv-00056-RAJ Document 10 Filed 10/14/20 Page 2 of 4




 1 (“Defendant”), who has allegedly failed to pay monthly pension contributions from
 2 October 2019 through November 2019. Dkt # 1 at 3-4. Defendant’s Office Manager,
 3 Julie Daily, was properly served on January 22, 2020. Dkt. # 5. Defendant failed to file
 4 a response to the complaint. On March 11, 2020, Plaintiff filed a motion for default
 5 against Defendant. Dkt. # 6. On March 12, 2020, a Clerk’s Order of Default was issued.
 6 Dkt. # 7.
 7         Plaintiff has since filed a motion for default judgment. Dkt. # 8. Plaintiff
 8 indicated that Defendant had submitted the past due payments: payment for October 2019
 9 in the amount of $12,769.84 (due November 10, 2019) had been received on February 3,
10 2020; payment for November 2019 in the amount of $10,178.14 (due on December 10,
11 2019) had been received on January 24, 2020; and payment for December 2019 in the
12 amount of $3,505.12 (due January 10, 2020) had also been received on January 24, 2020.
13 Dkt. # 9 at 4-5. Defendant again failed to respond.
14                                III.   LEGAL STANDARD
15         At the default judgment stage, a court presumes all well-pleaded factual allegations
16 are true, except those related to damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915,
17 917-18 (9th Cir. 1987); see also Fair House. of Marin v. Combs, 285 F.3d 899, 906 (9th
18 Cir. 2002). The entry of default judgment under Rule 55(b) is “an extreme measure,” and
19 disfavored cases should be decided on their merits whenever reasonably possible. Cmty.
20 Dental Servs. v. Tani, 282 F.3d 1164, 1170 (9th Cir. 2002); also see Westchester Fire Ins.
21 Co. v. Mendez, 585 F.3d 1183, 1189 (9th Cir. 2009).
22         In addition, Federal Rule of Civil Procedure 55(b)(1) permits a court to enter
23 default judgment when a plaintiff’s claim “is for a sum certain or a sum that can be made
24 certain by computation.” Fed. R. Civ. P. 55(b)(1). In moving a court for default
25 judgment, a plaintiff must submit evidence supporting the claims for a particular sum of
26 damages. Fed. R. Civ. P. 55(b)(2)(B). In determining damages, a court can rely on
27 declarations submitted by a plaintiff. Dr. JKL Ltd. v. HPC IT Educ. Ctr., 749 F. Supp. 2d


     ORDER- 2
                Case 2:20-cv-00056-RAJ Document 10 Filed 10/14/20 Page 3 of 4




 1 1046 (N.D. Cal. 2010). Where there is evidence establishing a defendant’s liability, a
 2 court has discretion, not an obligation, to enter a default judgment. Aldabe v. Aldabe, 616
 3 F.2d 1089, 1092 (9th Cir. 1980); see also Alan Neuman Productions, Inc. v. Albright, 862
 4 F.2d 1388, 1392 (9th Cir. 1988).
 5                                     IV.    DISCUSSION
 6         Plaintiff’s evidence establishes that Defendant was delinquent in its monthly
 7 contributions to the Trust from October 2019 through December 2019. Dkt. # 9; Dkt.
 8 # 9-1 at 20. Pursuant to the terms of the parties’ Agreement and Declaration of Trust,
 9 Defendant is required to pay liquidated damages equal to 20 percent of delinquently paid
10 contributions, interest on the amount due, as well as attorney’s fees and costs. Dkt. # 9-1
11 at 10. Plaintiff has shown the interest rate at the time the contributions were due was five
12 percent per annum. Dkt. # 8-1 at 4.
13         Accordingly, Plaintiff has shown that it is entitled to liquidated damages in the
14 amount of $5,290.62, of which $2,122.97 was paid, leaving a balance due of $3,167.65.
15 Dkt. # 9-1 at 20. Plaintiff is entitled to interest in the amount of $218.15 for the months
16 of October 2019 through December 2019. Id. Plaintiff has also presented evidence of
17 attorney’s fees and costs. Dkt # 8-1 at 6. In accordance with Trustees of the Const.
18 Indus. & Laborers Health & Welfare Trust v. Redland Ins. Co., 460 F.3d 1253, 1256-57
19 (9th Cir. 2006), the Court awards the hourly fees of both Plaintiff’s counsel and counsel’s
20 hourly-billing support staff. The Court finds that Plaintiff’s evidence supports an
21 attorney fee award of $1,071 and costs of $485. Dkt. # 8-1 at 6.
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /


     ORDER- 3
                Case 2:20-cv-00056-RAJ Document 10 Filed 10/14/20 Page 4 of 4




 1                                    V.     CONCLUSION
 2         For the reasons stated above, it is hereby ORDERED that:
 3         (1) Default judgment is entered in favor of Northwest Administrators Inc. and
 4         against CY Expo LLC; and,
 5         (2) Default judgment is for the total amount of $4,941.80.
 6
 7                  Dated this 14th day of October, 2020.
 8
 9
10
                                                     A
                                                     The Honorable Richard A. Jones
11                                                   United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


     ORDER- 4
